UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6437



SCOTT SOWELL,

                                             Plaintiff - Appellant,

          versus

LLOYD L. WATERS; RICHARD A. LANHAM; P.
RAFFERTY; UNKNOWN HOUSING OFFICER; CAPTAIN
SCOTT; CHARLES POTTS, M.D.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-94-3590-JFM)

Submitted:   August 15, 1996              Decided:   August 20, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Scott Sowell, Appellant Pro Se. Glenn William Bell, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Roy Leonard
Mason, Deborah Maude Peyton, MASON, KETTERMAN & MORGAN, Baltimore,
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sowell v. Waters, No. CA-94-3590-JFM (D. Md. Mar. 5, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2